        Case 5:18-cv-01194-GEKP Document 147 Filed 01/07/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EUGENE SCALIA, 1
Acting Secretary of Labor,
                     Plaintiff                            CIVIL ACTION

              v.

EAST PENN MANUFACTURING CO.,                              No. 18-1194
              Defendant

                                          ORDER

        AND NOW, this ~ a y of January, 2020, upon consideration of the Secretary's

Motion for Sanctions for Defendant's Expert's Willful Destruction of Material Evidence (Doc.

No. 138), the Secretary's Motion to Compel, and Preclude the Use of, Surveillance Camera Videos

(Doc. No. 139), East Penn's Motion to Depose Dr. Robert Radwin for an Additional Day (Doc.

No. 141), the Responses in Opposition (Doc. Nos. 142-144), and East Penn's Reply in Support of

its Motion to Depose Dr. Robert Radwin for an Additional Day (Doc. No. 146), it is ORDERED

that:

    1. The Secretary's Motion for Sanctions for Defendant's Expert's Willful Destruction of

        Material Evidence (Doc. No. 138) is DENIED;

    2. The Secretary's Motion to Compel, and Preclude the Use of, Surveillance Camera Videos

        (Doc. No. 139) is GRANTED IN PART and DENIED IN PART as follows:




        Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Labor Eugene
Scalia is substituted for R. Alexander Acosta as the plaintiff in this action.
   Case 5:18-cv-01194-GEKP Document 147 Filed 01/07/20 Page 2 of 2



      a. East Penn shall produce any footage from the cameras it installed in its plants on or

          about May 4, 2019 in anticipation of litigation that East Penn has not already

          produced.

      b. East Penn is not precluded from using surveillance camera videos at trial.

3. East Penn's Motion to Depose Dr. Robert Radwin for an Additional Day (Doc. No. 141)

   is GRANTED. East Penn may depose Dr. Radwin for one additional day of seven hours.




                                                BY THE COURT:




                                           2
